Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, the closest prior art appears to be U.S. patent no. 4,595,307 (Heyden), which discloses a retractable implement closure having a sheath (10) with a rearward sheath section (14) and a forward sheath section (16).  The rearward sheath section (14) of Heyden corresponds to the body recited in claim 1, while the forward sheath section (16) can be considered to correspond to the grip recited in claim 1.  However, the construction of the sheath (10) of Heyden is not such that “the grip further configured to allow the writing end of the writing utensil to retract back within the first open end of the body when a force applied to the writing end exceeds a predetermined amount” as is required by claim 1.  Instead, while using the device of Heyden, the writing tip always extends beyond the first open end of the body, and does not “retract back within the first open end of the body”, as required by claim 1 (see annotated Figs. Below).

    PNG
    media_image1.png
    405
    449
    media_image1.png
    Greyscale


Claims 7 and 13 require the same functionality as noted above with respect to claim 1.  Therefore, although U.S. patent no. 1,470,724 (Ginsberg) discloses the use of an elastic band (14) (equivalent to an O-ring), the device of Ginsberg also fails to disclose or suggest “the O-ring further configured to allow a/the writing end of the writing utensil to retract back within the first open end of the body when a force applied to the writing end exceeds a/the predetermined amount” as is required by claims 7 and 13.
The prior art fails to disclose or suggest the identified features of claims 1, 7, and 13.  Claims 2-6, 8-12, and 14-17 respectively depend from claims 1, 7, and 13, and thus include the allowable features thereof.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. patent no. 1,452,013 (Williams) also discloses a pencil guard that utilizes an elastic band/clip (14) to retain the guard on the pencil.  The remaining cited documents all disclose various holders, guards, and sheaths for writing instruments.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754